MEMORANDUM **
1. The district court did not err in denying defendants’ motion to dismiss for violation of the Speedy Trial Act, 18 U.S.C. § 3161(b). See United States v. Gastelum-Almeida, 298 F.3d 1167, 1173 (9th Cir.2002) (citing United States v. Heldt, 745 F.2d 1275, 1279-80 (9th Cir.1984)).
2. The district court’s response to the jury’s questions was not an abuse of discretion. See United States v. Romero-Avila, 210 F.3d 1017, 1024 (9th Cir.2000).
3. Nor did the district court err in denying defendant Rivera an entrapment instruction. See United States v. Becerra, 992 F.2d 960, 963 (9th Cir.1993). Rivera did not present even “slight evidence ... that [he] was initially unwilling to commit the crime, or that Government involvement planted the criminal design in [his] mind.” See United States v. Fleishman, 684 F.2d 1329, 1342 (9th Cir.1982).
4. Defendants have requested leave to file a supplemental brief addressing the effect of Blakely v. Washington, — U.S. —, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), on their sentences. We -will address defendants’ motion after the Supreme Court decides United States v. Booker, 375 F.3d 508 (7th Cir.2004), cert. granted, — U.S. —, 125 S.Ct. 11, 159 L.Ed.2d 838 (2004) (No. 04-104), and Fanfan v. United States, No. 03-47, 2004 WL 1723114 (D.Me. June 28, 2004), cert. granted, — U.S. —, 125 S.Ct. 12, 159 L.Ed.2d 838 (2004) (No. 04-105). See United States v. Castro, 382 F.3d 927 (9th Cir.2004).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.